UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-53892 Xtreme Oil & Gas, Inc. (Name of small business issuer in its charter) Nevada 20-8295316 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 5700 W. Plano Parkway, Suite 3600 (Address of principal executive offices) (Zip Code) (214) 432-8002 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity as of May 15, 2012: 45,396,866. 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. XTREME OIL & GAS , INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS As of March 31, 2012 and December 31, 2011 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Cash - restricted Accounts receivable - trade, net Accounts receivable, other - Work in process - Deferred financing costs Inventory Total Current Assets PROPERTY AND EQUIPMENT: Furniture and fixtures Oil and natural gas properties (successful efforts method) Less-Accumulated depreciation, depletion and amortization Net property and equipment OTHER ASSETS Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Deposits payable Derivative liability Total Current Liabilities LONG-TERM LIABILITIES Convertible notes payable, net Asset retirement obligation Total-long term liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value,49,999,000 shares authorized; none issued and outstanding - - Non-transferable preferred stock, $.001 par value, 1,000 shares authorized,1,000 shares issued and outstanding 1 1 Common stock, $.001 par value; 200,000,000 shares authorized; 45,380,366and 45,364,390 shares issuedandoutstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. 2 XTREME OIL & GAS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2012 and 2011 (Unaudited) Revenues: Income from asset sales and other, net $ $ Oil and gas sales TOTAL REVENUES OPERATING EXPENSES: Production costs Workover costs - Depreciation, depletion and amortization expense General and administrative expenses Loss on disposal of properties TOTAL OPERATING EXPENSES INCOME FROM OPERATIONS OTHER INCOME/(EXPENSE) Gain on settlement - Amortization of debt discount - Interest expense, net - Derivative expense - Loss on debt extinguishment - Total other income (expense) - NET (LOSS) INCOME $ $ (LOSS) INCOME PER SHARE-BASIC AND DILUTED $ $ WEIGHTED AVERAGE SHARES OUTSTANDING – BASIC AND DILUTED See accompanying notes to consolidated financial statements. 3 XTREME OIL & GAS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2012 and 2011 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ $ Adjustments to reconcile net (loss) income to net cash used in operatingactivities: Depreciation, depletion and amortization Loss on debt extinguishment - Common stock issued for services Gain on settlement - Income from sales of working interest Loss on disposal of properties Amortization of debt discount - Derivative expense - Changes in operating assets and liabilities: Accounts receivable - trade Development work in process - Other assets - Accounts payable and accruedexpenses Deposits payable Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets - Capital expenditures Purchase of furniture and fixtures - Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payments on convertible notes payable - Proceeds from sale of common stock - Proceeds from the sale of treasury stock - Net cash provided by (used in) financing activities Net change in cash CASH AT BEGINNING PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest expense $ $ - Deposits previously received and applied to sale of assets $ $ Development work in process reclassified to oil and gas properties $ $ - Common stock issued for leasehold interests and equipment $ - $ See accompanying notes to consolidated financial statements. 4 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2012 (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions of RegulationS-K. They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements for the year ended December31, 2011 included in the Company’s Form 10-K. The interim unaudited consolidated financial statements should be read in conjunction with those consolidated financial statements included in the Form 10-K. In the opinion of management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December31, 2012. Accounting Estimates The preparation of the accompanying unaudited consolidated financial statements requires the use of estimates that affect the reported amounts of assets, liabilities, revenues, expenses and contingencies. These estimates include, but are not limited to, estimates related to revenue recognition, allowance for doubtful accounts, inventory valuation, tangible and intangible long-term asset valuation, obligations and commitments. Estimates are updated on an ongoing basis and are evaluated based on historical experience and current circumstances. Changes in facts and circumstances in the future may give rise to changes in these estimates which may cause actual results to differ from current estimates. Reclassifications Certain amounts in the prior period consolidated financial statements may have been reclassified to conform to the current period presentation. Recent Accounting Pronouncements Management does not expect the impact of any other recently issued accounting pronouncements to have a material impact on its financial condition or results of operations. 2. HISTORY AND NATURE OF BUSINESS Xtreme Oil & Gas, Inc. (the “Company” formerly Xtreme Technologies, Inc.), a Nevada corporation formed on October 3, 2006 is organized to engage in the acquisition, operation and development of oil and natural gas properties located in Texas and the southeast region of the United States. Effective December 29, 2006, Xtreme Technologies, Inc., a then Washington corporation, acquired Emerald Energy Partners, Inc., (“Emerald”) a Nevada corporation, in exchange for the issuance of 7,960,000 shares of the Company’s common stock and changed the Company’s name to Xtreme Oil & Gas, Inc. (“Xtreme”). For accounting purposes this transaction was treated as an acquisition of Xtreme Technologies, Inc. and a re-capitalization of Emerald.Emerald is the accounting acquirer and the results of its operations carry over.Accordingly, the operations of Xtreme Technologies, Inc. were not carried over and were adjusted to $0 at the date of the merger. Nature of Business Since its formation, the Company has been involved in the acquisition and management of fee mineral acreage and the exploration for and development of oil and natural gas properties, principally involving drilling wells located on the company’s mineral acreage.The Company’s mineral properties and other oil and natural gas interests are all located in the United States, primarily in Oklahoma, Kansas, and Texas. The majority of the Company’s oil and natural gas production is from its Texas wells for 2012 and 2011.Substantially all the Company’s oil and natural gas production is sold by the Company directly to independent purchasers. The Company from time to time sells or otherwise disposes of its interest in oil and natural gas properties as part of the normal course of business. 5 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2012 (Unaudited) 2. HISTORY AND NATURE OF BUSINESS - CONTINUED Oil and Natural Gas Properties The Company has the following oil and natural gas properties: Oil and gas property: December 31, 2011 Additions Dispositions March 31, 2012 West Thrifty / Quita Field $ $
